United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1456
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Marileen Bonita Edgar,                   *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: November 14, 2005
                                  Filed: November 22, 2005
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Marileen Bonita Edgar pleaded guilty to possession with intent to distribute
more than fifty grams of cocaine base. The district court* imposed the statutory
minimum sentence of 120 months in prison. Edgar now appeals her sentence arguing
the court erroneously concluded she did not qualify for relief from the statutory
minimum under the safety valve, 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. We
affirm.



      *
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
       To qualify for safety valve relief, Edgar had the burden to show, among other
things, that she had truthfully provided the government with all information about her
crime before sentencing. See United States v. Santana, 150 F.3d 860, 864 (8th Cir.
1998). We review the district court’s decision that Edgar did not carry her burden for
clear error. See United States v. Romo, 81 F.3d 84, 86 (8th Cir. 1996).

       At the proffer session, Edgar identified her source as Ellis McGee, but could not
provide an address or phone number for him. Because the government had
information that Edgar’s source was someone else, the government believed Edgar
had not been fully truthful and thus opposed application of the safety valve. At a
sentencing hearing on the issue, the officer involved in the proffer session testified
that although Edgar had identified her source as McGee, the officer had received
information from an informant that Barnard Van was Edgar’s supplier. The officer
also testified he was familiar with Edgar and her relationship with Van. Van operated
an escort business and Edgar had been arrested in 2001 and 2002 for prostitution.
Further, the officer testified Edgar’s codefendant identified Van as Edgar’s supplier.
In the officer’s opinion, Edgar’s supplier was Van, not McGee. Edgar testified she
had received drugs from McGee for about six months, and had never sold drugs for
Van, who was a friend. After hearing the testimony, the district found the officer’s
testimony was credible and Edgar had not been substantially truthful in her proffer.

       On appeal, Edgar argues the Government breached an oral promise to
recommend safety valve relief if she satisfied the statute’s requirements. Edgar
contends she was truthful at the proffer and provided all information she could. The
district court’s contrary finding is not clearly erroneous. The officer’s testimony at
the hearing provides a sufficient basis for a finding that Edgar was not truthful about
the identity of her supplier, and was thus not truthful about her offense. See United
States v. Weekly, 118 F.3d 576, 581 (8th Cir. 1997). The court’s decision that the
officer was credible is virtually unreviewable on appeal, and the court did not commit



                                          -2-
clear error in crediting the testimony of the officer over Edgar’s testimony. United
States v. Candie, 974 F.2d 61, 64 (8th Cir. 1992).

      Accordingly, we affirm Edgar’s sentence.
                     ______________________________




                                        -3-